UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6032




In Re:   RODNEY EUGENE SMITH,




                                                           Petitioner.



         On Petition for Writ of Mandamus.    (1:01-cr-00007)


Submitted:   August 6, 2007                 Decided:   August 17, 2007


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rodney Eugene Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rodney Eugene Smith petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

petition to vacate his conviction.          He seeks an order from this

court directing the district court to enter a default judgment.

Our review of the docket sheet reveals that the district court

denied Smith’s petition in an order entered on July 25, 2007.

Accordingly,    because   the   district   court     has   recently    decided

Smith’s case, we deny the mandamus petition as moot.                  We grant

Smith’s   motion   to    proceed   in   forma   pauperis,    but    deny   his

“Emergency Motion and Memorandum of Law for Speedy Resolution Due

to Health Reasons and Violations of Constitutional and Statutory

Laws,” his motion for default judgment, and his “Motion to Modify

Scheduling     Order    Pursuant   to    Fed.   R.   Civ.    P.    16(b)   for

Extraordinary Circumstances.”           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            PETITION DENIED




                                   - 2 -